DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Priority
This application, which discloses and claims subject matter disclosed in prior Application No. 16/702403, filed 12/3/2019, names the inventor or at least one joint inventor named in the prior application.  However, the currently claimed invention is not independent and distinct from that claimed in the prior application such that the relationship identification of “Divisional” in the written description and application data sheet (ADS) is incorrect.  Should applicant desire the benefit of the filing date of the prior application, the relationship to the prior application in the written description and ADS should be corrected (i.e., by replacing “Divisional” with                             --Continuation--).  

Allowable Subject Matter
Claim 1 would be allowable once the Double Patenting rejections below are overcome.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of parent U.S. Patent No. 9786799 in view of Wakabayashi US 6755092.  Wakabayashi teaches the seal [14 and 16] particulars (e.g., location between stator [S] and rotor [R]) lacking in the parent as having been known to be desirable/obvious.  See Wakabayashi written description of desirability of having seal elements 14 and 16 located between rotor and stator.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of parent U.S. Patent No. 9751209.  Note that the parent includes express claim recitation of the stator seal being disposed between the motor stator and motor rotor. Although the claim at issue is not identical to the claims of the parent, they are not patentably distinct from each other because the parent would have suggested all limitations of the child as being desirable/obvious to one of ordinary skill and knowledge.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of parent U.S. Patent No. US 10493620.  Note that the parent includes express claim recitation of the stator seal being disposed between the motor stator and motor rotor. Although the claim at issue is not identical to the claims of the parent, they are not patentably distinct from each other because the parent would have suggested all limitations of the child as being desirable/obvious to one of ordinary skill and knowledge (e.g., “arrayed in column” is substantially similar in meaning to “stacked”).  Note encoders set forth in claims 9 and 20 of 10493620.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of parent U.S. Patent No. US 11110598.  Note that the parent includes express claim recitation of the stator seal being disposed between the motor stator and motor rotor. Although the claim at issue is not identical to the claims of the parent, they are not patentably distinct from each other because the parent would have suggested all limitations of the child as being desirable/obvious to one of ordinary skill and knowledge (e.g., “housing” is substantially similar in meaning to “covering”).  

The patent claims in the above double patenting rejections are not overly complex and lie in the same general field as applicant's claimed invention (having overlapping inventorship and common ownership therewith).  Accordingly, the pertinence of the patented claims to the current claims as well as what ordinary skill/knowledge in the art would suggest should be readily apparent and flows naturally there from.1 2 
Conclusion
This is a continuation of applicant's earlier Application No. 16/702403.  All claims are drawn to the same “substrate transport apparatus” invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. 1.104(c)(2) which states "In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command.  When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable.  The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.
        
        2 See In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…”